Citation Nr: 1713762	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active in the U.S. Navy from September 1961 to January 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that proceeding is located in the Virtual VA electronic folder.  This case was previously remanded by the Board in August 2014, and has since been returned for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although the Board regrets the additional delay, remand is required to secure an adequate medical opinion in compliance with the Board's prior remand directives.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2014, the Board denied service-connection for diabetes mellitus and remanded the claim for service connection for an eye disorder to obtain outstanding relevant VA and private treatment records and to afford the Veteran a VA examination to ascertain the etiology of his claimed eye disorder.  

The Veteran underwent a VA eye disorders examination in September 2014.  The examiner reviewed the Veteran's VA claims file, and conducted an in-person examination.  The examiner diagnosed sub-conjunctival hemorrhage, with an onset date of December 1965 and dry eye with an onset date of January 2007.  The examiner also noted a diagnosis of pseudophakia per the Veteran's report.  The examiner opined that none of these disorders were caused by the left frontal scalp contusion and sub conjunctival hemorrhage incident of December 1965, but did not provide any rationale for that conclusion.  In an October 2014 addendum opinion, the examiner stated the Veteran had corneal staining and pseudophakia, neither of which were the result of the sub conjunctival hemorrhage sustained in 1965.  Again, no rationale was provided.  

Unfortunately, these opinions are inadequate, as they fail to address all of the Veteran's eye diagnoses of record or explain why those diagnoses are not applicable, and because no rationale was provided to support the conclusion.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  On remand, an adequate medical opinion is required.

Also on remand, efforts should be made to identify and obtain any outstanding and relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Then, send the Veteran's entire claims file to an examiner other than the 2014 examiner to secure an addendum opinion regarding the etiology of the Veteran's claimed eye disorders.  A new examination should only be provided if deemed necessary by the examiner providing the requested opinion.  A detailed and thorough rationale for all opinions expressed must be provided.  The following information and opinions are requested:

a) List all eye diagnoses present since April 2007.  If a prior diagnosis is no longer applicable, the examiner should explain why.

b)  For each eye disorder diagnosed during the appellate period (since April 2007) the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the eye disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the in-service injury that resulted in conjunctival hemorrhage of the Veteran's left eye.  

4.  Then, readjudicate the claim of entitlement to service connection for an eye disorder.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

